Adams, J.
1. taxes: payment by mistake on another's land: recovery from owner: inter est: lien. -"Where taxes are paid by a person ujion another person’s land, under such circumstances as to give a right of recovery for the taxes paid, the person paying the taxes is entitled to recover interest at the rate of six per cent per annum from the time-of payment, and is entitled to a lien for the-whole amount paid upon the whole land. Goodnow v. Litchfield, 63 Iowa, 275. This disposes of the questions raised by the plaintiff’s appeal.
2. eobmek confers^no°n' lights upon intermeddler, The defendant pleaded that the question as to the right, of recovery of the taxes was determined adversely to such. right, in the case of the Iowa Homestead Co. v. Des Moines Valley R. Co. et al., 17 Wall., 153. it is not- claimed that Rlumbe was a party to the record in that action, but an agreement was entered' into by counsel -in this action, substantially to the effect that *674Plumbe is to be treated as if he were a party to that action. The agreement, however, before it was acted upon, was repudiated by the plaintiff’s counsel, upon the ground that it was induced by a mistake of fact;, and the evidence introduced shows, we think, such mistake. In our ojfinion, the plaintiff was not bound by the agreement.
It is claimed, however, by the defendant that, aside from the agreement, he ought to be deemed as virtually a party to that adjudication, and entitled to the benefit thereof.
It appears that at one time one Wade held the legal title to the land upon which the taxes were paid. In the action brought by the Iowa Homestead Co., plaintiff’s assignor, in which these taxes were claimed, Wade was named in the petition as defendant, among others, presumably upon the theory that the taxes claimed as paid upon this land were recoverable by the company from him. Plumbe employed counsel and caused an answer to be filed for Wade; and, as the decision was against the Homestead Co., Plumbe claims the benefit of the decision.
If Wade had become a party to that action, and the circumstances had been such that if Wade had been compelled to pay the taxes Plumbe would have been liable to respond to him, then it may be conceded that a successful defense made by Plumbe, ostensibly in Wade’s behalf, would entitle Plumbe to the benefit of the adjudication.
But we are not able to discover that Wade became a party to the action. It is not shown that notice was served upon him, or that he appeared, either by himself, or by attorney authorized to appear for him. The answer filed ostensibly for him it is shown affirmatively was filed by Plumbe’s procurement and at his expense. Had a judgment under such circumstances been rendered for the taxes paid against Wade, it would, we think, have been void for want of jurisdiction of the person of Wade. For the same reason, we think that a judgment nominally in his favor must be regarded as void.
There never was, as we understand, any reason for making *675Wade a party tc that action. The taxes, it appears, were due •from Plumbe alone. Judgment for the taxes has been rendered against Plumbe, and we think correctly, and we do not see how, if he was liable,. Wade could be. Plumbe’s defense, then, in the Homestead case, in Wade’s name, could not entitle him to the benefit of that adjudication. A question of precisely this character was determined in Goodnow v. Litchfield, above cited. See .fifth division of the opinion. We think that the j udgrnent must be reversed upon the plaintiff’s appeal, and affirmed upon the defendant’s appeal.